THIS IS IN RESPONSE TO YOUR LETTER OF JANUARY 10, 1991 REQUESTING THE ATTORNEY GENERAL'S OPINION ON THE LEGALITY OF CERTAIN POLICIES OF THE BOARD OF REGENTS OF MURRAY STATE COLLEGE. THE ATTORNEY GENERAL HAS DIRECTED YOUR CORRESPONDENCE TO THE UNDERSIGNED TO RESPOND.
WE HAVE SINCE DISCUSSED THE MATTER. YOU STATED THAT MURRAY STATE COLLEGE IS REPRESENTED BY A PRIVATE COUNSEL. YOUR COUNSEL HAS, IN FACT, ASSISTED IN DRAFTING THE PARTICULAR PROVISIONS OF THE POLICY THAT YOU HAVE SENT TO US FOR REVIEW. I ADVISED YOU THAT AS A GENERAL RULE THE ATTORNEY GENERAL DOES NOT GIVE HIS FORMAL OPINION ON THE LEGALITY OF A BOARD OR AN AGENCY'S POLICES. THIS IS BECAUSE A LEGAL ISSUE IS BEST FRAMED IN THE CONTEXT OF A PARTICULAR SET OF FACTS OR CIRCUMSTANCES, AND IT WOULD BE IMPROPER IF NOT IMPOSSIBLE TO GIVE GENERAL ADVISE WITHOUT A CONTROVERSY.
WE HAVE, INFORMALLY DISCUSSED THE AUDIT AND THE BUDGET POLICIES. WITH REGARDS TO THE AUDIT POLICY, I SUGGESTED THAT YOU REVIEW 70 Ohio St. 3909 (1991). THE LANGUAGE OF THE AUDIT POLICY SHOULD CONFORM TO THE STATUTORY GUIDELINES.
(YASODHARA M. MOHANTY)